Citation Nr: 0625629	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  05-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Salt Lake City, Utah Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss and tinnitus.  Jurisdiction was later 
transferred to the Anchorage, Alaska RO.  

It is important to note that although the RO, in a June 2004 
rating decision, characterized the issues are whether new and 
material had been submitted to reopen claims for service 
connection for bilateral hearing loss and tinnitus, the 
veteran indicated in a May 2004 statement and in testimony 
under oath that he did not timely receive his April 2003 
notice of denial and rating decision.  The Board has 
considered this assertion and the chronology of events in the 
claims folder and determines that, under the circumstances, 
the veteran's notice of disagreement to the April 2003 rating 
decision was timely.  Therefore, the issues properly before 
the Board are as set forth on the preceding page, and 
consideration will be on a de novo basis.  

In May 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  The veteran 
was unrepresented at this hearing.  
A transcript of that hearing is of record and associated with 
the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for bilateral hearing loss 
and tinnitus based upon service incurrence.  The veteran 
claims that in basic training, as a drill sergeant, and at 
Lake Meade Base on the flight runway, he was exposed to noise 
which resulted in his subsequent hearing loss.  He also 
related that at Camp Pendleton, he was treated for hearing 
loss and tinnitus after explosives were detonated in close 
proximity to him and he went to sick bay as a result.  He 
stated that he also had occupational noise exposure after 
service, and during and after service, he did not have ear 
protection.  

A review of the record reveals that he underwent a VA 
audiology examination in October 2002.  There were some 
problems that occurred at the time with testing and it is not 
clear whether or not that examination or a subsequent VA 
audiology examination performed in May 2005, was performed by 
a state-licensed audiologist and whether the controlled 
speech discrimination test was a Maryland CNC test.  
Therefore, the veteran should be provided a VA examination to 
determine whether the veteran's hearing loss meets VA 
criteria for impaired hearing, see 38 C.F.R. § 3.385, and 
also, for the examiner to provide an opinion as to the 
etiology of the veteran's hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  All duties to notify and assist 
imposed by The Veterans Claims Assistance 
Act of 2000 (VCAA) should be undertaken.  

2.  Copies of all VA and private 
treatment for the disabilities at issue, 
which are not already of record, should 
be obtained and associated with the 
claims file.

3.  Thereafter, the veteran should be 
scheduled for a VA audiology examination.  
A thorough history of noise exposure 
before, during and after service should 
be elicited.  All indicated studies, to 
include an examination by a state 
licensed audiologist including a 
controlled speech discrimination 
(Maryland CNC) and a puretone audiometry 
test, should be performed.  After a 
thorough review of the entire medical 
record, the examiner should provide an 
opinion as to the nature of the veteran's 
bilateral hearing loss and tinnitus and 
indicate whether it is at least as likely 
as not (i.e. probability of 50 percent or 
better) that the veteran has bilateral 
hearing loss and/or tinnitus due to the 
his military service.  An opinion should 
be provided and a rationale should be 
provided for any opinion rendered.  

4.  The issues of service connection for 
bilateral hearing loss and tinnitus 
should then be readjudicated.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



                 
_________________________________________________
	N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


